PRESENT: All the Justices

KENNETH T. CUCCINELLI, II,
IN HIS CAPACITY AS
ATTORNEY GENERAL OF VIRGINIA
                                                  OPINION BY
v.   Record No. 102359                 JUSTICE LEROY F. MILLETTE, JR.
                                                March 2, 2012
RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA


              FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                Paul M. Peatross, Jr., Judge Designate

        The threshold issue in this case is whether the University

of Virginia is a "person" under the Virginia Fraud Against

Taxpayers Act (FATA or Act), Code §§ 8.01-216.1 through -

216.19.    For the reasons that follow, we conclude that it is

not.

                            I.   Background

        This case arises from two Civil Investigative Demands

(CIDs) issued to the University of Virginia and the Rector and

Visitors of the University of Virginia (collectively, UVA) by

Attorney General Kenneth T. Cuccinelli, II, pursuant to FATA.

The CIDs sought information relating to the research of climate

scientist Dr. Michael Mann, who taught at UVA from 1999 to

2005.    While employed by UVA, Dr. Mann received a series of

grants to fund his research on climate change.

        Amidst allegations that some climate scientists had

falsified data to indicate a dramatic upturn in the earth's


                                   1
surface temperatures as a result of the use of fossil fuels,

the Attorney General launched a FATA investigation into the

grants Dr. Mann received while employed by UVA.   The Attorney

General issued two CIDs pursuant to Code § 8.01-216.10(A), one

to the University and one to its Rector and Visitors. *   The

content of the CIDs was identical.   In relevant part, each CID

provided:

          This [CID] is issued in connection with an
     investigation by the Attorney General into possible
     violations by Dr. Michael Mann of §§ 8.01-
     216.3(A)(1), (2), and (3) of FATA. The investigation
     relates to data and other materials that Dr. Mann
     presented in seeking awards/grants funded, in whole
     or in part, by the Commonwealth of Virginia or any of
     its agencies as well as data, materials and
     communications that Dr. Mann created, presented or
     made in connection with or related to the following
     awards/grants.

The CID then went on to list five grants, each of which was on

Dr. Mann's curriculum vitae.   Four of the grants were funded by

the federal government and one was funded by UVA.

     UVA petitioned the circuit court to set aside the CIDs,

arguing, among other things, that the Attorney General had no

statutory authority to serve CIDs upon agencies of the

Commonwealth and that the CIDs were defective in that they

failed to state the nature of the conduct alleged.   The circuit

     *
       At oral argument, counsel for both sides agreed that, for
the purposes of this case, the entities were one and the same;
Deputy Attorney General Wesley G. Russell, Jr., explained that
UVA had been served with process under both titles merely to be
thorough and avoid error.
                                2
court issued a letter opinion rejecting UVA's position that it

was not subject to FATA investigations, finding that UVA is "a

proper subject for a CID and the Attorney General may

investigate grants made with Commonwealth of Virginia funds to

professors such as Dr. Mann."    The circuit court also

concluded, however, that the CIDs were unlawful because they

failed to comply with FATA's requirement that CIDs "state the

nature of the conduct constituting the alleged violation of

[FATA] that is under investigation."    Code § 8.01-216.11.   The

circuit court therefore granted UVA's petition and set aside

the CIDs, without prejudice.

     The Attorney General appeals, asserting several

assignments of error, and UVA assigns cross-error to the

circuit court's conclusion that UVA constitutes a "person"

under FATA and is thus subject to CIDs under the Act.

                         II.    Discussion

     We will first address UVA's assignment of cross-error

because it is a dispositive threshold issue:   if UVA is not a

"person" under FATA, then it cannot be the proper subject of a

CID, and the Court need not consider the Attorney General's

assignments of error.   See, e.g., DurretteBradshaw, P.C. v. MRC

Consulting, L.C., 277 Va. 140, 142 n.*, 670 S.E.2d 704, 705 n.*

(2009) (declining to address non-dispositive assignments of

error where a dispositive assignment of error is addressed).

                                  3
       A.   Standard of Review and Applicable Principles
                    of Statutory Construction

     Whether the University is a "person" under FATA is a

question of statutory interpretation.    As such, it " 'presents

a pure question of law and is accordingly subject to de novo

review by this Court.' "    Warrington v. Commonwealth, 280 Va.
365, 370, 699 S.E.2d 233, 235 (2010) (quoting Jones v.

Commonwealth, 276 Va. 121, 124, 661 S.E.2d 412, 414 (2008)).

     When construing a statute, our primary objective is " 'to

ascertain and give effect to legislative intent,' " as

expressed by the language used in the statute.     Commonwealth v.

Amerson, 281 Va. 414, 418, 706 S.E.2d 879, 882 (2011) (quoting

Conger v. Barrett, 280 Va. 627, 630, 702 S.E.2d 117, 118

(2010)) (internal quotation marks omitted).    " 'When the

language of a statute is unambiguous, we are bound by the plain

meaning of that language.' "     Kozmina v. Commonwealth, 281 Va.
347, 349, 706 S.E.2d 860, 862 (2011) (quoting Conyers v.

Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639
S.E.2d 174, 178 (2007)).    And if the language of the statute

" 'is subject to more than one interpretation, we must apply

the interpretation that will carry out the legislative intent

behind the statute.' "     Id. at 349-50, 706 S.E.2d at 862

(quoting Conyers, 273 Va. at 104, 639 S.E.2d at 178).




                                  4
     In evaluating a statute, moreover, we have said that

"consideration of the entire statute . . . to place its terms

in context to ascertain their plain meaning does not offend the

rule because 'it is our duty to interpret the several parts of

a statute as a consistent and harmonious whole so as to

effectuate the legislative goal.' "    Eberhardt v. Fairfax

County Employees' Retirement System Board of Trustees, 283 Va.
190, 194-95, ___ S.E.2d ___, ___ (2012) (quoting Virginia

Electric & Power Co. v. Board of County Supervisors, 226 Va.
382, 387-88, 309 S.E.2d 308, 311 (1983)).   Thus, " '[a] statute

is not to be construed by singling out a particular phrase.' "

Id. at 195, ___ S.E.2d at ___ (quoting VEPCO, 226 Va. at 388,

309 S.E.2d at 311).

     We apply these principles of statutory construction to the

issue raised by UVA in its assignment of cross-error.

              B.   Definition of "Person" under FATA

     Pursuant to FATA, the Attorney General may serve a CID

upon "any person" whom he has "reason to believe . . . may be

in possession, custody, or control of any documentary material

or information relevant to a false claims law investigation."

Code § 8.01-216.10.   For purposes of FATA, a "person" is

defined as "any natural person, corporation, firm, association,

organization, partnership, limited liability company, business

or trust."   Code § 8.01-216.2.   Because this definition does

                                  5
not specifically include the agencies of the Commonwealth, UVA

contends that it is not a "person" under FATA and therefore is

not subject to CIDs.     Conversely, because the General Assembly

has indicated elsewhere in the Code that UVA is a corporation,

and this Court has so held, the Attorney General argues that

the definition necessarily includes UVA.       See Code § 23-69

("The board of visitors of the University of Virginia shall be

and remain a corporation."); Phillips v. Rector & Visitors of

the University of Virginia, 97 Va. 472, 475, 34 S.E. 66, 67

(1899) ("[UVA,] from its foundation, has been wholly governed,

managed, and controlled by the State through a corporation

created for the purpose, under the style 'The Rector and

Visitors of the University of Virginia,' which is a public

corporation.").

     Because UVA is indeed a public corporation, and the term

"corporation" can be found in the definition of a "person"

under FATA, Code § 8.01-216.2, the circuit court ended its

investigation at this juncture.        We find that this conclusion

ignored several significant reasons why "person" in Code

§ 8.01-216.2 cannot properly be read to include agencies of the

Commonwealth.

                1.   Commonwealth Agencies and Statutes
                           of General Applicability




                                   6
     It is well-settled law that Commonwealth agencies are not

bound by statutes of general application "no matter how

comprehensive the language, unless named expressly or included

by necessary implication."   Commonwealth ex. rel. Pross v.

Board of Supervisors of Spotsylvania County, 225 Va. 492, 494,

303 S.E.2d 887, 889 (1983) (emphasis added).    This "ancient

rule of statutory construction" has been "consistently applied

by this Court for more than a century."   Id.   See, e.g.,

Whiteacre v. Rector, 70 Va. (29 Gratt.) 714, 716 (1878) ("It is

old and familiar law . . . that where a statute is general, and

any . . . interest is diverted or taken from the king, . . .

the king shall not be bound unless the statute is made by

express words or necessary implication to extend to him.");

Levasser v. Washburn, 52 Va. (11 Gratt.) 572, 577 (1854)

("[L]egislative acts are intended to regulate the acts and

rights of citizens; and it is a rule of construction not to

embrace the government or effect its rights by the general

rules of a statute, unless it be expressly and in terms

included or by necessary and unavoidable implication.").

     The Commonwealth has conceded that Code § 8.01-216.2 is a

statute of general applicability.   And we have consistently

held that UVA is an arm or agency of the Commonwealth.     Rector

& Visitors of the University of Virginia v. Carter, 267 Va.
242, 245, 591 S.E.2d 76, 78 (2004) (referring to UVA as an

                                7
agency of the Commonwealth); James v. Jane, 221 Va. 43, 51, 282
S.E.2d 864, 868 (1980) (noting that UVA is an "agency of the

Commonwealth of Virginia . . . entitled to the protection of

the immunity of the state.").   The same is true of other state

universities.   See, e.g., George Mason University v. Floyd, 275
Va. 32, 37, 654 S.E.2d 556, 558 (2008).   Other courts have

agreed with our construction.   See, e.g., Wilson v. University

of Virginia, 663 F. Supp. 1089, 1092 (W.D. Va. 1987) ("It

cannot be disputed that the University of Virginia is an arm of

the state entitled to eleventh amendment protection.").   The

Virginia Administrative Code also lists UVA as an

administrative agency.   8 VAC 85.   Finally, the consistent

position of the Attorney General's opinions has been that state

universities are Commonwealth agencies, with all the benefits

and obligations that accompany such status, including

exemptions from statutes of general applicability.    See, e.g.,

1983 Op. Atty. Gen. 381 ("Generally, the State and its agencies

are not bound by any statute, unless the statute in express

terms is made to extend to the State.   Virginia Polytechnic

Institute and State University is a State agency for purposes

of the State's general exemption from statutory and local

requirements." (internal citations and footnote omitted)).

     In Richard L. Deal & Associates, Inc. v. Commonwealth, 224
Va. 618, 620, 299 S.E.2d 346, 347 (1983), the Court

                                8
specifically applied this principle to a statute utilizing the

term "person."    There, an agency of the Commonwealth refused to

abide by an arbitration provision of a contract on the ground

that it could not be bound by such a clause.     The plaintiff

argued that the Commonwealth was bound by the provision because

it was a "person" authorized to enter into an arbitration

agreement under Code § 8.01-577.      The Court disagreed, holding

that "the sovereign is a person or party within the intendment

of a statute only when the General Assembly names it expressly

or by necessary implication."     Id.

        Code § 8.01-216.2, the definitional portion of FATA,

contains no express inclusion of the Commonwealth in its

definition of "person."     Nor do we find the term "corporation"

to be sufficient to expressly include corporate agencies of the

Commonwealth such as public universities.     This conclusion is

evidenced by the incongruity that would be introduced into the

Code as a whole, beyond FATA, by affirming the circuit court's

interpretation.    The Code is replete with definitions of

"person" that include the term "corporation" but do not

otherwise include governmental entities.     See, e.g., Code

§§ 4.1-401 (Wine Franchise Act), 5.1-89 (Air Carriers), 6.2-

2200 (Motor Vehicle Title Loans), 10.1-1000 (Cave Protection

Act).    The General Assembly has also demonstrated throughout

the Code its ability to define the term "person" to include

                                  9
governmental bodies when it so intended.   See, e.g., Code

§§ 5.1-1 (Aircraft, Airmen, and Airports Generally), 6.2-100

(Financial Institutions and Services, General Provisions),

8.01-412.9 (Uniform Interstate Depositions and Discovery Act),

10.1-560 (Erosion and Sediment Control Law).   The General

Assembly could have defined "person" accordingly in Code

§ 8.01-216.2.   Since the General Assembly has expressly

included the Commonwealth and its agencies when the General

Assembly so intended and expressly excluded the Commonwealth

and its agencies elsewhere in the Code, we cannot find that

FATA expressly includes UVA under its definition of "person"

merely because the definition includes corporations.     See,

e.g., Halifax Corp. v. Wachovia Bank, 268 Va. 641, 654, 604
S.E.2d 403, 408 (2004) (stating that, when the legislature

omits language from one statute that it has included in

another, courts may not construe the former statute to include

that language, as doing so would ignore "an unambiguous

manifestation of a contrary intention" of the legislature).

     We do observe the express use of the term "agency"

elsewhere in FATA:   the word "agency" appears in the definition

of "Commonwealth" in Code § 8.01-216.2, and an express

reference to "agency" can be found in Code § 8.01-216.8, a

section of FATA addressing certain actions that are barred,

relief from employment discrimination, and waiver of sovereign

                                10
immunity in the case of retaliatory action.    Because neither of

these references pertains directly to a "person" under the

statute, we find that they do not constitute the type of

express reference required by this Court in Deal.     If anything,

the use of the term "agency" elsewhere in the Act lends greater

strength to our belief that the General Assembly would have

expressly included the term "agency" in the definition of

"person," had it been intended.    We operate from the basic

principle of statutory construction that, when the General

Assembly opts to invoke two different terms within the same

act, "those terms are presumed to have distinct and different

meanings."     Industrial Development Authority of Roanoke v.

Board of Supervisors of Montgomery County, 263 Va. 349, 353,

559 S.E.2d 621, 623 (2002).    The express use of the word

"agency" in Code § 8.01-216.8 implies that, had the General

Assembly intended its definition of "person" in Code § 8.01-

216.2 to encompass agencies, it would have done so, rather than

use the term "corporation," which applies to some arms of the

Commonwealth but not all.

     We likewise reject the Attorney General's claim that UVA

is swept into the definition of "person" by necessary

implication.    A necessary implication is "[a]n implication so

strong in its probability that anything to the contrary would

be unreasonable."    Black's Law Dictionary 822 (9th ed. 2009).

                                  11
The Attorney General's argument for a "necessary implication"

amounts to a policy preference for CIDs as an investigatory

tool.    The language of the Act still functions without

including Commonwealth agencies within the statute's definition

of corporations.    We therefore do not find that Commonwealth

agencies are included by "necessary implication."

        We recognize that the third paragraph in Code § 8.01-216.8

seems to address a private party bringing an action against a

Commonwealth agency.    See Ligon v. County of Goochland, 279 Va.
312, 318, 689 S.E.2d 666, 669-70 (2010) (involving a

retaliatory discharge claim made by an employee against the

county pursuant to Code § 8.01-216.8).     This raises the

possibility that the General Assembly intended agencies to be

persons under Code § 8.01-216.3 (the false claims provision).

The less-than-clear statement of Code § 8.01-216.8, however,

occurs outside of the primary portions of FATA addressing

definitional terms, false claims, and CIDs.     None of these

primary sections make reference to Commonwealth agencies as

persons and all function more coherently – as discussed in Part

II.B, infra – when construed otherwise.     We do not find that

this one anomalous phrase creates such a strong implication as

to render any other interpretation unreasonable.

        In sum, neither by express language nor by necessary

implication does FATA provide the Attorney General with

                                  12
authority to issue CIDs to Commonwealth agencies.   We remain

unconvinced that this statute of general applicability was

intended to apply to corporate bodies that are arms of the

Commonwealth.

          2.    Functional Incongruity within the Statute

     As we have previously held, evaluation of the plain

meaning of a statute permits the consideration of the

legislative act as a whole.   Eberhardt, 283 Va. at 194-95, ___

S.E.2d. at ___.   We recognize that functional inconsistencies

exist in some portion of FATA when "person" is always construed

to include Commonwealth agencies as well as when it is never

construed to include Commonwealth agencies.   Given this

unfortunate conflict, we are left to select the definition that

best refines the Act "as a consistent and harmonious whole so

as to effectuate the legislative goal."    VEPCO, 226 Va. at 387-

88, 309 S.E.2d at 311.   The following functional incongruities,

however, caused by defining a Commonwealth agency as a

"person," do superior damage to FATA as a whole.    Accordingly,

we decline to include agencies in the definition.

     The definitional portion of FATA in Code § 8.01-216.2

applies to all subsequent portions of the Act.   As a result,

the "person" subject to CIDs under Code § 8.01-216.10 is

defined in the same way as the "person" "liable to the

Commonwealth" under the false claims provision in Code § 8.01-

                                 13
216.3.   As UVA notes, there is no waiver of sovereign immunity

subjecting the Commonwealth to the false claims provision.   An

agency cannot be a "person" "liable to the Commonwealth" when

there has been no express waiver of sovereign immunity in the

statute.

     There is an express waiver of sovereign immunity in FATA

in Code § 8.01-216.8, in the context of discrimination

protection from retaliation for employees of the Commonwealth

who report violations of FATA.   The express waiver there only

serves to highlight the absence of such a waiver in other parts

of the Act.   In its 2011 amendment, the General Assembly

specifically chose to attach the sovereign immunity waiver only

to the retaliatory discharge portion of Code § 8.01-216.8, and

not to the other portions of the statute.

     FATA also separately defines "Commonwealth" in Code

§ 8.01-216.2 as the "Commonwealth of Virginia, any agency of

state government, and any political subdivision of the

Commonwealth."   As we have said, UVA is unambiguously an agency

of the Commonwealth.   Carter, 267 Va. at 245, 591 S.E.2d at 78.

As a result, under the circuit court's ruling, UVA fits under

the definitions of both "person" and "Commonwealth" in FATA.

     This is again inconsistent with the principle, discussed

supra, that, "[w]hen the General Assembly uses two different

terms in the same act, those terms are presumed to have

                                 14
distinct and different meanings."    Industrial Development

Authority, 263 Va. at 353, 559 S.E.2d at 623.   The consequence

is no mere blunder in statutory construction.   Defining a

corporate-form agency of the Commonwealth under the term

"Commonwealth" in one definition and "person" in a separate

definition in Code § 8.01-216.2 introduces functional

incongruity into FATA.

     Code § 8.01-216.5(A) allows a "person" to bring a civil

action for FATA violations "for the person and for the

Commonwealth . . . in the name of the Commonwealth."    The

Commonwealth may then intervene and proceed with the action,

although the "person" may continue as a party subject to

certain limitations.   Code §§ 8.01-216.5(B) and -216.6(A).   The

provisions of Code §§ 8.01-216.5 through -216.8 repeatedly

treat the "person" that initially brought the private action as

a separate entity from the "Commonwealth."   This distinction is

lost if, as the circuit court held, the term "person" is

construed as including agencies of the Commonwealth.

     In addition, as not all Commonwealth agencies are

corporations, reading "corporations" to include UVA would

produce the inexplicable and awkward result that state agencies

operating as public corporations are subject to FATA while

other arms of the Commonwealth are not.   We find it unlikely

that the General Assembly intended such a result.   In light of

                                15
the multiple inconsistencies raised by such an interpretation,

we conclude that the General Assembly did not intend Code

§ 8.01-216.2 to include agencies of the Commonwealth in its

definition of "person."

                      3.       Noscitur a Sociis

     Finally, the principle of noscitur a sociis – that a word

is known by the company it keeps – suggests that the term

"corporation" in FATA excludes governmental agencies:

     The maxim of noscitur a sociis provides that the
     meaning of doubtful words in a statute may be
     determined by reference to their association with
     related words and phrases. When general words and
     specific words are grouped together, the general
     words are limited and qualified by the specific words
     and will be construed to embrace only objects similar
     in nature to those objects identified by the specific
     words.

Andrews v. Ring, 266 Va. 311, 319, 585 S.E.2d 780, 784 (2003).

The definition of "person" in Code § 8.01-216.2 includes

"natural person" and a list of similarly related entities:

"corporation, firm, association, organization, partnership,

limited liability company, business or trust."     Accompanied by

these other terms, "corporation" should be understood as a

similarly oriented private sector entity, and not as

encompassing an agency of the Commonwealth.

                          C.     Other Issues

     As a result of this Court's conclusion that UVA is not a

"person" under the statute, we need not reach the assignments

                                    16
of error raised by the Attorney General.     Because the statute

does not give the Attorney General authority to issue CIDs to

UVA, all other issues are rendered moot.

                         III.   Conclusion

     For the foregoing reasons, we affirm the judgment of the

circuit court setting aside the CIDs, but, unlike the circuit

court, we set aside the CIDs with prejudice, on the different

ground that the University of Virginia, as an agency of the

Commonwealth, does not constitute a "person" under the Fraud

Against Taxpayers Act and therefore cannot be the proper

subject of a CID.   Accordingly, we enter final judgment here in

favor of the Rector and Visitors of the University of Virginia.

                                      Affirmed and final judgment.


JUSTICE McCLANAHAN, concurring in part and dissenting in part.

     Like the majority, I would affirm the circuit court's

judgment granting the petition filed by the Rector and

Visitors of the University of Virginia (UVA) to set aside the

Attorney General's Civil Investigative Demands (CIDs) served

upon UVA pursuant to Code § 8.01-216.10 of the Virginia Fraud

Against Taxpayer's Act (FATA) (Code §§ 8.01-216.1 through -

216.19).   Unlike the majority, however, I would affirm the

circuit court in issuing its judgment without prejudice.    I

disagree with the majority's threshold determination that UVA,


                                 17
as an agency of the Commonwealth, is exempt from FATA – which

is the majority's rationale for setting aside the CIDs with

prejudice.

     Concluding that UVA is subject to the Attorney General's

investigative authority under FATA, I would affirm the circuit

court on its finding that the CIDs were facially deficient,

but only on the ground that they were deficient in "stat[ing]

the nature of the conduct constituting the alleged violation"

of FATA that was under investigation, as expressly required by

Code § 8.01-216.11.   I would reject the circuit court's

holding that the CIDs were also required to contain the

Attorney General's "reason to believe" that UVA was in

possession of material or information relevant to that

investigation under the terms of Code § 8.01-216.10(A), as I

read no such requirement in the statute.

                I. Application of FATA to UVA

     FATA is enforceable by both the Attorney General and

private citizens.   Under Code § 8.01-216.4, the Attorney

General is given the authority to investigate a FATA violation

and bring a civil action under FATA against an alleged

violator implicated in the investigation.   To aid the Attorney

General in conducting the investigation, Code § 8.01-216.10

authorizes the Attorney General to issue CIDs, which may

require the recipient to produce documentary material, answer

                                18
written interrogatories and/or give oral testimony.   Under

Code § 8.01-216.5, a private citizen may also bring a FATA

civil action "in the name of the Commonwealth," subject to a

number of conditions and restrictions.

     Code § 8.01-216.8, in turn, sets forth limits on the

circuit court's jurisdiction to adjudicate certain actions

initiated by private citizens under FATA.   In carving out

those limitations, the statute, in my opinion, plainly evinces

the General Assembly's intent to bring the agencies of the

Commonwealth within the scope of the investigative and civil

enforcement provisions of FATA, subject to the statute's

jurisdictional limitations.   Code § 8.01-216.8 provides, in

relevant part:

          No court shall have jurisdiction over an action
     brought under this article against any department,
     authority, board, bureau, commission, or agency of
     the Commonwealth, any political subdivision of the
     Commonwealth, a member of the General Assembly, a
     member of the judiciary, or an exempt official if
     the action is based on evidence or information known
     to the Commonwealth when the action was brought. For
     purposes of this section, "exempt official" means
     the Governor, Lieutenant Governor, Attorney General
     and the directors or members of any department,
     authority, board, bureau, commission or agency of
     the Commonwealth or any political subdivision of the
     Commonwealth.

Id. (emphasis added).   By the express terms of this provision,

the only limit specifically placed upon the institution of a

FATA civil action against an agency of the Commonwealth is


                                19
where the action is initiated by a private citizen based "on

evidence or information known to the Commonwealth when the

action was brought."   Id.   FATA imposes no such jurisdictional

limitation on actions initiated by the Attorney General.    This

means, in my opinion, that the Attorney General may bring a

FATA action against an agency of the Commonwealth in the same

manner that the Attorney General may do so against any other

person or entity alleged to have presented a false claim in

violation of FATA under Code § 8.01-216.3(A). 1   To interpret

Code §§ 8.01-216.3(A) and -216.8 otherwise would mean that a


     1
       Code § 8.01-216.3(A), in setting forth the elements of a
FATA violation, provides in relevant part, as follows:

     A. Any person who:

          1. Knowingly presents, or causes to be
     presented, a false or fraudulent claim for payment
     or approval;

          2. Knowingly makes, uses, or causes to be made
     or used, a false record or statement material to a
     false or fraudulent claim;

          3. Conspires to commit a violation of
     subdivision 1 [or] 2 . . .

          shall be liable to the Commonwealth for a civil
     penalty of not less than $ 5,500 and not more than $
     11,000, plus three times the amount of damages
     sustained by the Commonwealth.

          A person violating this section shall be liable
     to the Commonwealth for reasonable attorney fees and
     costs of a civil action brought to recover any such
     penalties or damages. All such fees and costs shall
     be paid to the Attorney General's Office by the
                                 20
private citizen could do what the Attorney General could not

do in terms of initiating a FATA action against the numerous

entities and individuals, including agencies of the

Commonwealth, listed in Code § 8.01-216.8 as quoted above.

And, yet, the Attorney General, in acting for the

Commonwealth, could then proceed with such action initiated by

a private citizen.   See Code §§ 8.01-216.5 and -216.6.   Such

an interpretation of these statutes would lead to this absurd

result, which the General Assembly surely did not intend.    As

this Court has repeatedly stated, in the context of statutory

construction, "[t]he plain, obvious, and rational meaning of a

statute is to be preferred over any curious, narrow, or

strained construction, and a statute should never be construed

in a way that leads to absurd results."   Meeks v.

Commonwealth, 274 Va. 798, 802, 651 S.E.2d 637, 639 (2007)

(internal citations and quotation marks omitted).

     Because an agency of the Commonwealth falls within the

definition of the term "[a]ny person" in Code § 8.01-216.3(A)

under my reading of this statute in conjunction with Code

§ 8.01-216.8, it follows, I believe, that the Attorney General



     defendant and shall not be included in any damages
     or civil penalties recovered in a civil action based
     on a violation of this section.

(Emphasis added.)


                                21
has the authority to serve a CID on UVA, as an agency of the

Commonwealth, based on an application of the same definition of

the term "any person" under Code § 8.01-216.10(A).   Pursuant to

Code § 8.01-216.10(A), the Attorney General may serve a CID

upon "any person" that the Attorney General "has reason to

believe . . . may be in possession, custody, or control of any

documentary material or information relevant to a [FATA]

investigation."   In short, I would apply the same definition to

the term "any person" as it appears in both Code § 8.01-

216.3(A) and Code § 8.01-216.10(A), and that term would include

UVA as an agency of the Commonwealth.

     My reading of Code § 8.01-216.10 is indeed dictated by its

common sense application.   If the legislature intended to allow

the Attorney General to bring a FATA action against an agency

of the Commonwealth, the legislature undoubtedly intended to

grant the Attorney General the authority to obtain relevant

investigative information from an agency of the Commonwealth

through the issuance of a CID to the agency, whether the object

of the investigation was the agency or some third party.    See

McDaniel v. Commonwealth, 199 Va. 287, 292, 99 S.E.2d 623, 627-

28 (1957) (explaining that "in the construction of a statute

the court will look to the whole body of the Act to determine

the true intention of each part. All of its parts must be

examined so as to make it harmonious if possible.").

                                22
Furthermore, this interpretation of Code § 8.01-216.10 is

bolstered by the fact that, pursuant to Code § 8.01-216.4, the

filing of a FATA civil action by the Attorney General must be

predicated upon an investigation conducted by the Attorney

General into whether a violation of Code § 8.01-216.3 has

occurred.   See Code § 8.01-216.4 ("The Attorney General shall

investigate any violation of Code § 8.01-216.3. If the Attorney

General finds that a person has violated or is violating

§ 8.01-216.3, the Attorney General may bring a civil action

under this section.").    Thus, the Attorney General would be

required to conduct an investigation into a possible FATA

violation involving a state agency before bringing a FATA civil

action against the agency or a third party.    To do so, the

Attorney General, no doubt, would have to obtain information

from the agency, as in the instant case, and the CID would be

the Attorney General's primary means of obtaining that

information under FATA's statutory scheme. 2

     For these reasons, in my judgment, UVA is not exempt from

the Attorney General's authority to issue CIDs pursuant to Code

§ 8.01-216.10.

                 II. Evaluation of CIDs Issued to UVA



     2
       Nine of the nineteen statutes comprising FATA (Code
§§ 8.01-216.10 through -216.18) address the substance and
utilization of the CID under this statutory scheme.
                                  23
     Because I would hold that the Attorney General was

authorized to issue CIDs to UVA, I would proceed, as did the

circuit court, to review the CIDs at issue for their conformity

to FATA's substantive requirements.   The review must be

limited, however, to determining the facial validity of the

CIDs since there was no evidentiary hearing on UVA's petition

to set aside the CIDs.

     Code § 8.01-216.11 provides that each CID "shall state the

nature of the conduct constituting the alleged violation of a

false claims law that is under investigation, and the

applicable provision of law alleged to be violated."    The CIDs

before us for review state that they were "issued in connection

with an investigation by the Attorney General into possible

violations by Dr. Michael Mann of [Code] §§ 8.01-216.3(A)(1),

(2), and (3) of FATA."   They further provide that "[t]he

investigation related to data and other materials that Dr. Mann

presents in seeking awards/grants funded, in whole or in part,

by the Commonwealth of Virginia or any of its agencies as well

as data, materials and communications that Dr. Mann created,

presented or made in connection with or related to [five

specifically identified] awards/grants . . . ."   I agree with

the circuit court that this description failed to sufficiently

describe "the nature of the conduct constituting the alleged

violation[s]," as required by Code § 8.01-216.11.   That is, it

                               24
did not sufficiently state what the Attorney General suspected

Dr. Mann did that was "false or fraudulent" in violation of

Code § 8.01-216.3(A).

     I disagree with the circuit court, however, in its

interpretation and application of Code § 8.01-216.10(A) in

relation to the court's review of the sufficiency of the CIDs.

As previously noted, subsection A of the statute provides that,

"[w]henever the Attorney General . . . has reason to believe

that any person may be in possession, custody, or control of

any documentary material or information relevant to a [FATA]

investigation," the Attorney General may issue a CID to such

"person" and require this recipient to produce documentary

material, answer written interrogatories and/or give oral

testimony.   In an alternative ruling, the circuit court held

that, under the terms of Code § 8.01-216.10(A), the CIDs issued

to UVA were defective on their face because they did not set

forth the Attorney General's "reason to believe" that UVA was

in possession of material or information pertaining to the

subject investigation.   I would reject this holding as there is

no requirement in Code § 8.01-216.10 or any other provision of

FATA that the CID must contain the Attorney General's "reason

to believe" that the recipient of the CID possesses such

material or information.   The statutory requirements under FATA



                                25
for what must be contained in a CID are limited to Code § 8.01-

216.11. 3

     I would thus affirm the circuit court's judgment setting

aside the CIDs issued by the Attorney General to UVA, but,

unlike the majority, I would do so without prejudice.




     3
       UVA indicates that the circuit court relied upon yet an
additional ground for holding that the CIDs were defective,
which was purportedly the circuit court's determination that
the Attorney General could not investigate the four "federal
grant funds" from the total of five grants listed in the CIDs
because FATA only applies to funds provided by the
Commonwealth. I do not believe the circuit court so held, as
the circuit court only postulated in its letter opinion that,
"[i]f the Attorney General and [UVA] agree that the first four
listed grants are federal grants, this [c]ourt supports the
position of [UVA] that the Attorney General should not be able
to investigate these grants . . . ." In any event, the limited
record in this case cannot support a decision on that issue.
Without knowing the specific nature of those grants, no ruling
could be made as to whether or not they were subject to FATA.
                               26